Citation Nr: 0126079	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-02 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than January 9, 
1998, for a 10 percent evaluation for the residuals of a 
chemical burn of the right wrist.

2.  Entitlement to an increased evaluation for the residuals 
of a chemical burn of the right wrist, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
skin graft donor site scars of the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to April 1969.

This matter came to the Board of Veteran's Appeals (Board) on 
appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.  The veteran was 
afforded a hearing at the RO before the undersigned in July 
1999.  A transcript of that hearing is of record.  

In June 2000 the Board remanded the case to the RO for 
additional development and for RO adjudication of the 
veteran's claim for an earlier effective date for a 10 
percent rating for a 10 percent rating for residuals of a 
chemical burn of the right wrist on the basis of clear and 
unmistakable error(CUE) in a November 1969 rating decision 
evaluated the disability as noncompensably disabling.  While 
the case was in remand status, the RO denied the CUE claim 
and this denial was appealed by the veteran.  The case was 
returned to the Board for further appellate consideration in 
October 2001.


FINDINGS OF FACT

1.  In an unappealed November 1969 rating action, the RO 
assigned a noncompensable evaluation for residuals of a 
chemical burn of the right wrist.

2.  The November 1969 rating decision was consistent with and 
supported by the evidence then of record which revealed the 
presence of a residual scar involving an area considerably 
smaller than 6 square inches (38.7 square centimeters.).

3.  The service medical records received since the November 
1969 decision confirm that the chemical burn of the right 
wrist was for the most part a second degree burn with 
possible third degree involvement in small areas; the service 
medical records do not suggest that the area of involvement 
was greater than that shown by the evidence before the RO in 
November 1969.

4.  The veteran's claim for an increased rating for the 
residuals of a chemical burn of the right wrist was received 
on January 9, 1998; it is not factually ascertainable that an 
increase in severity of the disability occurred during the 
one year period prior to January 9, 1998.  

5.  The only current residual of the chemical burn of the 
right wrist is a scar which measures 6.5 by 7 centimeters; 
the scar is manifested by no more than occasional itching.

6.  The veteran's donor site scars of the left thigh are 
manifested by no more than occasional itching.


CONCLUSIONS OF LAW

1.  An effective date prior to January 9, 1998, for residuals 
of a chemical burn of the right wrist is not warranted.  38 
U.S.C.A. §§ 5010, 5109 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.105 (a), 3.400 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a chemical burn of the right wrist 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7806 
(2001).

3.  The criteria for a compensable disability rating for 
donor site scars of the left thigh have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7806 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a rating decision dated in November 1969, the RO granted 
service connection for the residuals of a chemical burn of 
the right wrist and the donor site scars of the left thigh.  
The RO determined that both disabilities were noncompensable.

In the November 1969 decision, the RO considered the 
veteran's service medical records, which indicated that the 
veteran received a chemical burn to the volar surface of the 
right wrist in January 1969.  The injury was treated with a 
skin graft from the left thigh.  The veteran was admitted to 
Bethesda Naval Hospital in October 1969.  Treatment records 
indicate that he had a 5 centimeter by 5 centimeter diamond-
shaped skin graft on the right volar wrist and a healing 
donor scar on the left thigh, and that there was no 
disability of the hand.  The discharge examination report 
notes a 2 inch by 2 inch grafted scar on the medial aspect of 
the right wrist and a scar of the same size on the posterior 
left thigh.  

The RO also considered the report of a VA examination 
conducted in October 1969, which notes a 5 centimeter by 5 
centimeter diamond-shaped area of graft which was discolored 
brown.  The skin was pliable and nontender, and moved freely 
over the underlying tendons.  The donor site scars of the 
left thigh were noted to be 8 inches by 1 1/2 and 5 by 1 1/2 
inches, and were both well healed and nontender.  The veteran 
stated that the scars itched when he got hot or sweaty, and 
that the donor site scars were somewhat irritated by his 
pants.

The RO notified the veteran of its November 1969 
determination by a letter dated in November 1969.  The 
veteran did not appeal that determination.

The veteran's claim for increased ratings was received on 
January 9, 1998.  He submitted to a VA examination in May 
1998.  Regarding the scar on his right wrist, the veteran 
reported that he had some itching in the area, but that it 
occurred only during the summer months.  He indicated that 
his job involved chemical spraying, and that rubber gloves 
required for that type of work irritated the scar.  He stated 
that hydrocortisone cream decreased his symptoms.  With 
respect to the donor site scars on his left thigh, the 
veteran reported that they also got "a little bit itchy" 
during the summertime.  He indicated that those scars did not 
develop a rash, but did get bumpy.  He stated that the 
symptoms were relieved by hydrocortisone cream as well.  The 
examiner noted that all scars were asymptomatic at the time 
of the examination.  Physical examination of the veteran's 
right wrist revealed a six centimeter by six and one half 
centimeter irregular, diamond shaped scar on the ulnar aspect 
of the right wrist.  There was no erythema, rash, 
excoriations, scale, or crusting, and the scar was nontender 
on palpation.  The scar had a slightly-tannish color compared 
to the surrounding skin.  Examination of the left thigh 
showed two donor site scars, one being four and one half by 
twelve centimeters and the other being five by seventeen 
centimeters.  There was no erythema or rash.  There were no 
signs of irritation, but a few hair follicles had some 
redness at the insertion sites.  There were no pustules, 
vesicles, or excoriations.

The veteran appeared before the undersigned Member of the 
Board in July 1999.  He testified that his scars became 
irritated and itched when he became hot.  He indicated his 
belief that the rating decision of November 1969 was 
erroneous.  The veteran also stated that he did not receive 
regular medical attention for the scars.

As noted above, the Board remanded this case in June 2000 for 
further development and for RO adjudication of CUE in the 
November 1969 rating action.  The RO notified the veteran of 
the Board's remand and indicated that he should provide 
information on any treatment associated with his scars.  The 
RO also requested medical records from the Spokane VA Medical 
Center (VAMC).  A response from the Spokane VAMC shows that 
there was no evidence that the veteran was treated at that 
facility from 1975 to 1976.  The veteran did not identify 
treatment or records of treatment in response to the RO's 
request for information necessary to obtain any outstanding 
records pertinent to the veteran's claims.

A statement from the veteran's wife was received by the RO in 
September 2000.  She stated that she had accompanied the 
veteran to the Spokane VAMC when he was seen for a rash on 
his skin graft.  She indicated that the veteran was given a 
jar of hydrocortisone cream.  She also stated that the 
veteran had accompanied her to an appointment with Dr. E.R.W. 
Fox, in 1977 or 1978, and that Dr. Fox had looked at the 
veteran's skin graft and given him free samples of 
hydrocortisone cream.

Additional service medical records were received by the RO in 
February 2001.  A discharge summary shows that the veteran 
sustained a deep second degree burn at the flexor aspect of 
his right wrist in January 1969.  One or two small areas of 
possible third degree burn involvement were also noted.  A 
February 1969 clinical record indicates that the veteran 
underwent skin graft surgery and was to be air evacuated to 
CONUS.

Upon VA examination in July 2001, the veteran reported that 
he had used hydrocortisone cream over the years to keep his 
scars smooth and from being irritated.  Examination revealed 
a diamond shaped scar that was "brownish" at the point near 
the palm and the color of the veteran's arm skin over its 
remainder.  It was measured at 6 1/2 centimeters by 7 
centimeters.  Two graft donor site scars were noted as being 
5 inches by 2 1/2 inches and 7 inches by 2 inches.  The 
smaller graft site was noted by the veteran as being rough 
feeling.  The other graft site was difficult for the examiner 
to see because it was so well healed and matched the color of 
the leg.  The veteran complained that both donor sites 
itching at times.  The veteran indicated that he had been 
hampered over the years due to the use of rubber or leather 
gloves in his work, which caused irritation of the wrist 
scar.  He also stated that the donor sites were susceptible 
to sunburn.  He indicated that he treated any irritation 
quickly with hydrocortisone cream.  The examiner noted that 
the veteran had good range of motion of the wrist and 
fingers.  He also noted that there was no evidence of poor 
nourishment or ulceration, and that there was no evidence of 
tenderness or pain.  He concluded that there was no 
functional limitation of the veteran's right wrist or left 
thigh as a result of service-connected disabilities.


II.  Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Subsequent to 
the RO's most recent consideration of the veteran's claim, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations 
pertinent to the issues on appeal are liberalizing and are 
therefore applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  In addition, he has been informed of the 
information needed from him to substantiate his claims.  
Specifically, he has been requested to provide information 
and authorization needed to obtain any pertinent treatment 
records.  Although the veteran reportedly has received 
hydrocortisone cream from private physicians, when requested 
to do so, the veteran failed to provide the information and 
authorization necessary for the RO to obtain the records of 
such treatment.  Moreover, for the purpose of this decision, 
the Board will assume that the veteran occasionally uses 
hydrocortisone cream, as contended.  

The veteran has been afforded current VA examinations of the 
disabilities at issue.  In addition, the RO has sought the VA 
treatment records referenced by the veteran and his wife, but 
no such records are available.  The veteran has not 
identified any outstanding records which he believes should 
be obtained to support his claims, and the Board is not aware 
of any additional evidence or information which could be 
obtained to substantiate his claims.  

In sum, the facts relevant to the claims have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding these claims 
without first affording the RO the opportunity to consider 
the claims in light of the regulations implementing the VCAA.  
A remand for such consideration by the RO would only further 
delay resolution of the veteran's appeal with no benefit 
flowing to the veteran.  Accordingly, the Board will address 
the merits of the veteran's claims.

III.  Analysis

A.  Earlier Effective Date for a 10 Percent Disability Rating 
for the Residuals of a Chemical Burn of the Right Wrist

There are three bases upon which the veteran might establish 
entitlement to an earlier effective date for the 10 percent 
disability rating assigned to his chemical burn scar.  Each 
is discussed below.

i.  Earlier Effective Date on the Basis of Clear and 
Unmistakable Error 

First, the veteran could obtain an earlier effective date on 
the basis of clear and unmistakable error in the November 
1969 RO rating decision.  The Board notes at the outset that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing VA 
regulations published 66 Fed. Reg. 45, 620 do not apply to 
the issue involving CUE.  As will be explained below, claims 
concerning CUE in a prior RO decision are limited to evidence 
before the rating board at the time of the decision and laws 
and regulations in effect at the time of the decision. 

If an appeal is not initiated with the filing of a notice of 
disagreement within one year from the date of the notice of 
the initial determination, the determination becomes final 
and is not subject to revision on the same factual basis in 
the absence of clear and unmistakable error.  38 U.S.C. 
§ 4005 (1969); 38 C.F.R. §§ 3.104(a), 3.105(a), 19.129(a) 
(1969).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) propounded a three- pronged test to 
determine whether CUE was present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error..."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993). 

In November 1969, disability ratings were determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Schedule), found in 38 C.F.R. Part 4 (1969).  
The November 1969 rating decision rated the veteran's scar of 
the right wrist as noncompensable under the diagnostic 
criteria for second degree burns.  Those criteria provide 
that a scar from a second degree burn whose area or areas 
approximate one square foot will be rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (1969).  

Other potentially applicable diagnostic criteria at the time 
of the November 1969 rating decision included Diagnostic Code 
7801, which provides that a 10 percent evaluation is 
warranted for scarring from a third degree burn if the 
residual third degree involvement involves an area or areas 
exceeding 6 square inches.  Diagnostic Code 7803, in effect 
in 1969, allowed a ten percent rating for superficial scars 
that are poorly nourished with repeated ulceration.  
Diagnostic Code 7804 allowed a 10 percent rating for 
objectively tender and painful superficial scars.  Diagnostic 
Code 7805 directed that a scar would be rated based on the 
limitation of function of the part affected.  Further, a 
compensable evaluation was also available through rating the 
veteran's scar by analogy under Diagnostic Code 7806, for 
eczema.  Under that diagnostic code, a 10 percent evaluation 
was warranted on demonstration of exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
In every instance where the schedule did not provide a 
noncompensable evaluation for a diagnostic code, the law in 
effect at the time of the November 1969 rating decision 
directed that a noncompensable evaluation be assigned when 
the requirements for a compensable evaluation were not met.  
38 C.F.R. § 4.31 (1969).

As discussed above, the evidence of record at the time of the 
November 1969 rating decision included service medical 
records showing treatment for a chemical burn of
the right wrist.  The report of an October 1969 VA 
examination was also considered, wherein the veteran's right 
wrist scar was found to be pliable and nontender.  It was 
measured as 5 centimeters by 5 centimeters, which indicated 
an area of involvement less than that required for a 10 
percent rating under the criteria for second degree burns.  
There was no clear evidence of third degree burn involvement.  
There was likewise no evidence of poor nourishment, 
ulceration, tenderness or pain associated with the chemical 
burn scar, nor was there any objective demonstration of 
exfoliation or exudation.  No functional limitation was 
recorded.

Because there has been no change in the disability over the 
years, the veteran believes that the disability warranted a 
10 percent evaluation in 1969 since VA has determined that it 
warrants a 10 percent evaluation currently.  He has not 
alleged any error which rises to the level of clear and 
unmistakable error.  Although one might have liberally 
concluded in 1969 that a 10 percent evaluation was warranted 
by analogy under Diagnostic Code 7806 in view of the 
veteran's report that the scar on his wrist itched when he 
was warm or sweaty, for the reasons discussed above, the 
Board must conclude that the November 1969 decision to assign 
a noncompensable evaluation was a proper exercise in rating 
judgment.  Therefore, an earlier effective date for the 10 
percent evaluation is not warranted on that basis of CUE in 
the November 1969 rating decision.

ii.  Earlier Effective Date Based on New and Material 
Evidence

The effective date of an award based upon new and material 
evidence consisting of service department records is to agree 
with the evaluation or date of receipt of the claim on which 
the prior evaluation was made, whichever is later, subject to 
the rules on original claims filed within 1 year after 
separation from service.  38 C.F.R. § 3.400.  

The service medical records received since the November 1969 
rating decision consist of clinical records pertaining to the 
veteran's chemical burn.  They indicate that the veteran 
sustained a deep second degree burn with one or two small 
areas of possible third degree involvement.  However, since 
these records show that the burn was predominantly a second 
degree burn with only small areas of third degree 
involvement, they support the RO's determination in November 
1969 that a noncompensable evaluation was warranted.  In this 
regard, the Board again notes that the residual scarring 
shown on the VA examination in October 1969 was too small to 
justify a compensable evaluation under the diagnostic code 
for second degree burns.  Moreover, the minimal, if any, 
third degree involvement would not have justified a 
compensable evaluation under the diagnostic code for third 
degree burns.  Therefore, an earlier effective date for the 
10 percent evaluation on the basis of the recently received 
service medical records is not warranted.

iii.  Earlier Effective Date Based upon the Claim for 
Increase

The effective date of an increased rating for a service-
connected disorder is the later of the date entitlement arose 
or the date of receipt of claim, except that the increase 
will be effective from the earliest date as of which it was 
factually ascertainable that an increase had occurred, 
provided a claim is received within one year of such date.  
38 U.S.C.A. § 5010 (a), (b)(2); 38 C.F.R. § 3.400 (o).  As 
regards claims for increased ratings for service-connected 
disorders, VA medical records are considered to be 
constructively of record in the claims folder on the dates 
they are created.  Private clinical records are deemed to be 
a part of the claims folder on the dates they are received by 
the RO.  38 C.F.R. § 3.157(b) (2001).  

The veteran's claim for an increased rating for residuals of 
the chemical burn of the right wrist was received at the RO 
on January 9, 1998.  The claims folder contains no records of 
VA treatment or examination prior to January 1998 and 
subsequent to the prior final November 1969 RO determination, 
upon which a claim for an earlier effective date could be 
based.  As noted previously, the RO attempted to obtain 
earlier VA treatment records pertaining to the veteran's 
right wrist but no such records are available.  No private 
medical records pertinent to the residuals of the chemical 
burn of the veteran's right wrist have been submitted.  
Therefore, the date of receipt of claim for purposes of 
determining whether an earlier effective date is warranted is 
January 9, 1998.  The veteran has not alleged that the 
disability increased in severity during the one year period 
prior to January 9, 1998.  To the contrary, he has indicated 
that the disability has remained essentially the same over 
the years.  Moreover, there is no medical or other objective 
evidence concerning that status of the disability during the 
one year period prior to January 9, 1998.  Therefore, the 
earliest possible effective date for the 10 percent 
evaluation granted in response to the veteran's claim for 
increase is the currently assigned effective date of January 
9, 1998.  
B.  Increased Evaluations 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).

The criteria for a 10 percent evaluation under the diagnostic 
codes discussed above have not changed since 1969, nor has 
38 C.F.R. § 4.31.  With respect to the criteria for an 
evaluation in excess of 10 percent, 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001) authorizes a 30 percent 
evaluation for eczema with exudation or constant itching, if 
it involves an exposed surface or extensive area.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

Residuals of a Chemical Burn of the Right Wrist

The current evidence continues to show that the area of 
involvement of the residual scarring is insufficient to 
warrant even a 10 percent evaluation under Diagnostic Code 
7801 or 7802.  The medical evidence shows that the scar is 
not tender or painful, poorly nourished, subject to repeated 
ulceration or productive of functional impairment.  In 
essence this disability is manifested by a small scar, on an 
exposed surface, that occasionally itches.  Occasional 
itching on an exposed surface is contemplated by the criteria 
for a 10 percent evaluation under Diagnostic Code 7806.  
There is no exudation and the itching is only occasional, so 
the disability does not more nearly approximate the criteria 
for a higher evaluation under Diagnostic Code 7806.  
Accordingly, the disability does not warrant an evaluation in 
excess of 10 percent.  

In reaching this decision, the Board has considered whether 
separate evaluations are warranted for the components of the 
residuals of the chemical burn.  The record reflects that the 
RO assigned the 10 percent evaluation under Diagnostic Code 
7802, which provides the criteria for evaluating second 
degree burn scars.  However, in finding that the 10 percent 
evaluation was warranted, the RO noted that the area of 
involvement was less than that required for a 10 percent 
evaluation under Diagnostic Code 7802 and the RO specifically 
considered the veteran's complaint of occasional itching.  As 
discussed above, the veteran does not meet the criteria for a 
10 percent evaluation under any Diagnostic Code other than 
Diagnostic Code 7806.  Therefore, the Board has concluded 
that separate compensable evaluations are not warranted for 
the residuals of the chemical burn of the right wrist.   

Donor Site Scars on the Left Thigh

The medical evidence also shows that the donor site scars on 
the veteran's left thigh are not tender or painful, poorly 
nourished, subject to repeated ulceration or productive of 
functional impairment.  They are also manifested by only 
occasional itching.  Occasional itching on a nonexposed 
surface is considered noncompensably disabling under 
Diagnostic Code 7806.  Therefore, they are properly evaluated 
as noncompensably disabling.  


ORDER

Entitlement to an effective date earlier than January 9, 
1998, for a 10 percent disability rating for the residuals of 
a chemical burn of the right wrist is denied.

Entitlement to an increased evaluation for the residuals of a 
chemical burn of the right wrist is denied.

Entitlement to an increased (compensable) evaluation for skin 
graft donor site scars of the left thigh is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

